Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 3, 2021

                                            No. 04-21-00017-CV

    IN RE CONTRACT FREIGHTERS, INC. d/b/a CFI, and Randall Scott Folks, Relators

                                     Original Mandamus Proceeding 1

                                                   ORDER

     Relators’ petition for writ of mandamus and motion for temporary relief are hereby
DENIED.

        It is so ORDERED on February 3, 2021.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CVA-001648D3, styled Jimmy McPherson and Paula McPherson v.
Contract Freighters, Inc. d/b/a/ CFI, and Randall Scott Folks, pending in the 341st Judicial District Court, Webb
County, Texas, the Honorable Rebecca Ramirez Palomo presiding.